DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 12 August 2022 has been entered. Claim(s) 1-4 is/are pending in this application and examined herein. Claim(s) 1 and 3 are amended. Claim(s) 4 are new.
The rejections under 35 USC 112(b) to claim(s) 3 as ambiguous are withdrawn in view of the amendments to claim(s) 3.
The rejection under 35 USC 112(b) to claim(s) 3 as lacking proper antecedent basis is withdrawn in view of the amendments to claim(s) 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "consisting of" in line 3 and “comprising at least one of” in line 5. The limitations are indefinite as it is unclear how an alloy can consist of the closed group of Fe, Mn, Ni, and Co, but also comprise the open grouping of Cu and/or Ag, which would be open to further elements, contradictory to the phrase “consisting of”. Correction is required. Claims 2-4 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 102
The rejection under 35 USC 112(b) to claim(s) 3 as lacking proper antecedent basis is withdrawn in view of the amendments to claim(s) 3.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tazuddin et al. (Deciphering micro-mechanisms of plastic deformation in a novel single phase fcc-based MnFeCoNiCu high entropy alloy using crystallographic texture) with evidence from Dictionary of Energy (cited in Office Action mailed 14 March 2022).
Regarding claim 1, Tazuddin teaches a single-phase equiatomic MnFeCoNiCu high entropy alloy (Abstract) produced by melting from 99.9% pure elements in a vacuum arc melting furnace and are cast as a square rod (preparing metallic elements, manufacturing an alloy by melting and solidifying the metallic elements via casting; pg. 225 §2). The Examiner notes that an equiatomic alloy of Mn, Fe, Co, Ni, and Cu (i.e. 20 mol% each of Mn, Fe, Co, Ni, and Cu) of Tazuddin equates to 20.19 wt% Co, 19.13 wt% Fe, 18.82 wt% Mn, 20.10 wt% Ni, and 21.77 wt% Cu, (consisting of by weight % Fe greater than… and Cu greater than 3% to 40% or less). Tazuddin teaches the samples were homogenized at 1173 K for 6 h and subsequently quenched in water (homogenization heat treating the alloy having been manufactured, cooling the alloy after the homogenization heat treating; pg. 225 §2). As Tazuddin does not teach the presence of any other elements in the alloy, it meets the claimed closed transitional phrase of ‘consisting of.’ See MPEP § 2111.03(II).
The Examiner notes that while Tazuddin is silent to wherein the alloy is a composite, a composite material is defined by Dictionary of Energy as a material or material system composed of a combination of two or more smaller constituents that differ in form and chemical composition and that are essentially insoluble in each other. As Tazuddin teaches an alloy with multiple constituents of differing elements it reads on a method of manufacturing high‐entropy alloy having a composite structure.
Regarding claim 3, Tazuddin teaches the sample was cold rolled to 25, 50, 70, 80 and 90% rolling reduction at room temperature (performing deformation processing, wherein the deformation processing is rolling; pg. 225 §2).
Regarding claim 4, Tazuddin does not teach any intervening steps between casting of the alloy and homogenization heat treatment (pg. 225 §2), thus one of ordinary skill would recognize the steps to be adjacent, reading on wherein the homogenization heat treatment of the alloy is carried out on the as-manufactured alloy. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazuddin with evidence from Dictionary of Energy as applied to claim 1.
Tazuddin teaches the samples were homogenized at 1173 K (899.85° C) for 6 h and subsequently quenched in water (wherein the homogenization heat treating is performed for 1-48 hours; pg. 225 §2).
Tazuddin teaches annealing at a temperature of 899.85° C. This approximately is equal to the lower bound of the claimed range of 900° C to 1200° C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, and one skilled in the art would recognize performing a heat treatment at 899.85° C would be expected to yield the same properties as performing a heat treatment at 900° C based on the extremely small 0.15° C difference between the values and as the difference between 899.85° C and 900° C is 2000 times smaller than the scope of the claimed range from 900° C to 1200° C. See MPEP § 2144.05(I). 

Response to Arguments
In response to applicant's argument that Yeh (US 2008/0031769) with evidence from Dictionary of Energy does not teach a composition consisting of by weight%, Fe greater than 5% to 35% or less, Mn greater than 5% to 35% or less, Ni greater than 5% to 35% or less, and Co greater than 5% to 35% or less and comprising at least one of Cu greater than 3% to 40% or less and Ag greater than 3% to 40% or less, the Examiner agrees. Therefore, the rejection of claim(s) 1-3 over Yeh with evidence from Dictionary of Energy are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant’s arguments are now moot with regard to Yeh as applied in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        
/VANESSA T. LUK/Primary Examiner, Art Unit 1733